May 15, 2012 Ms. Kathy Churko Securities and Exchange Commission Division of Investment Management Washington, DC 20549 RE: The American Independence Funds Trust SEC File Numbers: 811-21757; 333-124214 Responses to comments on the Annual Shareholder Report (NCSR) filing submission number 0001398344-12-000052. Dear Ms. Churko: This letter is in response to the comments you provided on April 18, 2012 to the N-CSR filing submitted on January 9, 2012 (accession no. 0001398344-12-000052), with respect to the American Independence Funds Trust (the “Trust” or the “Funds”). Below, please find the response to each comment provided. 1. Comment: In the Management Discussion and Fund Performance section (“MDFP”) for each Fund, except the Small Cap Growth Fund, it should have included disclosure on investment strategies that impacted the performance of each Fund during the year. For example, the Small Cap Growth Fund included companies that contributed to the Fund’s performance during the year, both negatively and positively. Response: Additional disclosure on investment strategies that impacted the performance of each Fund shall be included in the October 31, 2012 annual report and annual reports thereafter. 2. Comment: The portfolio turnover ratios for the NestEgg Target Date Funds were over 100%. The Prospectus should expand disclosure that a high turnover ratio has an impact on taxes and fees. Response: We have filed an amendment, dated May 15, 2012,to the Prospectus dated February 29, 2012 (please see Accession No. 0001324443-12-000077) to include the following disclosure under “Principal Risks”: High Portfolio Turnover Risk . Increased portfolio turnover may result in higher brokerage commissions, dealer mark-ups and other transaction costs and may result in greater tax liabilities for shareholders. High turnover may generate capital gains that must be distributed to shareholders as short-term capital gains taxed at ordinary income rates (currently as high as 35%). Portfolio turnover risk, due to the potential for increased costs, may also cause the Fund’s performance to be less than you expect. 3. Comment: Given that the NestEgg 2050 Fund has 94% of its net assets in iShares, the name of the iShares funds should be noted in the Fund’s Prospectus. Response: As noted above, we filed an amendment to the Prospectus dated February 29, 2012, andadded the following information under “More About Investments” within the section entitled “More About the Funds”: NestEgg 2050 Fund. Until the Fund reaches a greater asset size, it intends to invest the stock asset class of its portfolio in ETFs, specifically in the iShares family of funds (“Underlying Funds”). The Underlying Funds, and the relative weighting in each Underlying Fund, may change from time to time without approval by the Fund’s shareholders. The Fund currently invests in the following iShares funds: iShares S&P 500 Index Fund: seeks investment results that correspond generally to the price and yield performance, before fees and expenses, of the S&P 500 Index®, which measures the performance of the large-capitalization sector of the U.S. equity market. The S&P 500 Index® includes approximately 75% of the market capitalization of all publicly traded U.S. equity securities. The component stocks are weighted according to the float-adjusted market value of their outstanding shares. iShares MSCI EAFE Index Fund: seeks investment results that correspond generally to the price and yield performance, before fees and expenses, of the MSCI EAFE® Index, which has been developed by MSCI as an equity benchmark for its international stock performance. The MSCI EAFE® Index includes stocks from Europe, Australasia and the Far East. 4.
